Name: Commission Regulation (EEC) No 3299/85 of 25 November 1985 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 11 . 85 Official Journal of the European Communities No L 316/31 COMMISSION REGULATION (EEC) No 3299/85 of 25 November 1985 , fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat (*), as last amended by Regulation (EEC) No 1312/85 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Regulation (EEC) No 2983/85 (3) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2983/85 to the quota ­ tions and other information known to the Commission Article 2 This Regulation shall enter into force on 2 December 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 November 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 183, 16 . 7. 1980, p. 1 . 2) OJ No L 137, 27 . 5. 1985, p. 22. (3) OJ No L 286, 26. 10 . 1985, p. 18 . No L 316/32 Official Journal of the European Communities 27. 11 . 85 ANNEX to the Commission Regulation of 25 November 1985 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CCT heading No Week No 36 from 2 to 8 December 1985 Week No 37 from 9 to 15 December 1985 Week No 38 froth 16 to 22 December 1985 Week No 39 from 23 to 29 December 1985 Week No ' 40 from 30 December 1985 to 5 January 1986 01.04 B 02.01 A IV a) 1 2 3 4 5 aa) bb) 02.06 C II a) 1 2 69,532 (') 147,940 (2) 103,558 (2) 1 62,734 (2) 192,322 (2) 192,322 (2) 269,251 0 192,322 (3) 269,251 0 73,127 0 155,590 (2) 108,913 0 171,149 0 202,267 0 202,267 0 283,174 (2) 202,267 0 283,174 (3) 76,610 0 163,000 (2) 114,100 (2) 179,300 0 211,900 0 211,900 0 296,660 0 21 1,900 0 296,660 0 80,149 (') 170,530 (2) 119,371 0 187,583 (2) 221,689 0 221,689 (2) 310,365 0 221,689 (3) 310,365 (3) 83,853 (') 178,410 (2) 124,887 (2) 196,251 0 231,933 0 231,933 0 324,706 0 231,933 0 324,706 (3) (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3658/84 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82. 0 The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3658/84 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82. (3) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 486/85 and Commission Regulation (EEC) No 19/82.